DETAILED ACTION
Applicants’ request for continued examination of February 3, 2021, in response to the action mailed October 9, 2020, is acknowledged.  The pending claim set was filed December 15, 2020, as an after final.  It is acknowledged that claims 5 and 8 have been cancelled, claim 1 has been amended, and no claims have been added.  Claims 1-2, 4, and 6-7 are pending.  The elected invention is directed to a dishwashing composition comprising the protease of SEQ ID NO:  2, sodium percarbonate as a source of hydrogen peroxide, and 1,4,7-trimethyl-1,4,7-triazacyclononane (Me-TACN) as a bleach catalyst, wherein the composition does not comprise a bleach activator.  Claims 1-2, 4, and 6-7 are herein considered.
Effective Filing Date
The effective filing date for the instant claims is June 14, 2012, the filing date of PCT/EP2012/061244.  Applicants have not provided evidence, or even asserted, that GERMANY 10 2011 118 037.4 discloses the protein of SEQ ID NO: 2 herein and the examiner does not find that GERMANY 10 2011 118 037.4 discloses any specific sequences.
AIA -First Inventor to File Status
Based on the effective filing date of June 14, 2012, the instant claims are being examined under pre-– AIA , first to invent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1-2, 4, and 6-7 under 35 U.S.C. 103(a) as being unpatentable over Weber et al, 2008 in view of Favre et al, 1993 is withdrawn for the following reasons.
1 (SEQ ID NO. 2) improves the tea stain removal. This discovery that a protease improves tea stains is unexpected and undermines the reason for combining references as the Office has done.  This is persuasive.  The prior art does not demonstrate that any protease can improve tea stains.  In addition, the examiner did not find evidence in the prior art that tea stains comprise protein.  In fact, the prior art traditionally tests cleaning compositions on both proteins and tea stains as alternative types of debris on dishware (Anderson et al, 1983; example VI).  Thus, the ability of the protease of SEQ ID NO:  2 to improve tea stains is unexpected. 
Allowable Subject Matter
Claims 1-2, 4, and 6-7 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1-2, 4, and 6-7, are limited to dishwashing agents comprising a source of hydrogen peroxide comprising sodium percarbonate, a bleach catalyst and a protease, wherein the bleach catalyst comprises a complex of manganese with 1,4,7-trimethyl-1,4,7-triazacyclononane (MeÂ­TACN), and wherein the protease has an amino acid sequence that is at least 98% identical to the amino acid sequence listed in SEQ ID NO. 2, wherein the agent exhibits improved cleaning on tea stains compared to an agent containing just the sodium percarbonate and bleach catalyst but not the protease. The utility of said composition, comprising the protease of SEQ ID NO:  2, as improving tea stains, is credible based on reduction to practice (table 2b).  
Furthermore, the unexpected increase in the ability to improve tea stains makes said compositions non-obvious to a person of ordinary skill in the art2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
 

	
	
	
	


    
        
            
        
            
        
            
    

    
        1 Applicants’ arguments state that protease 4 was used in Table 2b.  This is incorrect, protease 3 (SEQ ID NO:  2) was used in table 2b. 
        2 See above under 35 USC 103.